      Case 1:20-cv-04849-GBD-JLC Document 26 Filed 10/09/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

 TYLER MILLER,                                )
                                              )
                   Plaintiff,                 )
                                              )
 v.                                           )       Case No.: 1:20-cv-04849
                                              )
 BRIGHTSTAR ASIA, LTD.,                       )       District Judge George B. Daniels
                                              )       Magistrate Judge James L. Cott
                   Defendant.                 )



               STIPULATION FOR EXTENSION OF DEFENDANT’S
           DEADLINE TO RESPOND TO THE AMENDED COMPLAINT
______________________________________________________________________________

       Plaintiff, Tyler Miller (“Plaintiff”), and Defendant, Brightstar Asia, Ltd. (“Brightstar

Asia”), by and through their respective counsel and subject to the approval of the Court, hereby

stipulate and agree that the time within which Brightstar Asia may respond to the Amended

Complaint (Dkt. 24) is extended through and including October 26, 2020.

       1.      Plaintiff filed the Amended Complaint on September 30, 2020, amending his

allegations and causes of action and asserting additional claims and requests for relief against

Brightstar Asia.

       2.      In light of these additional claims, Brightstar Asia requested, and Plaintiff agreed

to, an extension of Brightstar Asia’s deadline to respond to the Amended Complaint from October

14, 2020 through and including October 26, 2020.

       3.      This is Brightstar’s Asia’s first request for an extension to respond to the Amended

Complaint.

       4.      The parties previously agreed to, and the Court granted, an extension of time for

Brightstar Asia to respond to the original Complaint.



                                                  1
       Case 1:20-cv-04849-GBD-JLC Document 26 Filed 10/09/20 Page 2 of 2




       5.      The relief requested herein will not prejudice either party and is made in good faith

and not for the purposes of delay or harassment. As this extension is being sought prior to any

scheduling conference, this relief does not affect any other scheduled dates or deadlines.

Dated: October 9, 2020

LEADER & BULSO, PLC                                  BRADLEY ARANT BOULT CUMMINGS LLP


/s/ Eugene N. Bulso, Jr. (w/ perm. by KAR)           /s/ Kristina A. Reliford
Eugene N. Bulso, Jr. (admitted pro hac vice)         Kristina A. Reliford
414 Union Street, Suite 1749                         Peter C. Sales
Nashville, Tennessee 37219                           Frankie N. Spero
Tel: (615) 780-4110                                  1600 Division Street, Suite 700
Fax: (615) 780-4118                                  Nashville, Tennessee 37203
gbulso@leaderbulso.com                               Tel: (615) 244-2582
                                                     Fax: (615) 252-6380
Sam Della Fera, Jr.                                  kreliford@bradley.com
MCMANIMON, SCOTLAND & BAUMANN,                       psales@bradley.com
LLC                                                  fspero@bradley.com
75 Livingston Ave., Suite 201
Roseland, New Jersey 07068                           Attorney for Brightstar Asia, Ltd.
Tel: (973) 721-5019
Fax: (973) 681-7233
sdellafera@msbnj.com

Attorneys for Tyler Miller




                                                 2
